DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Claims 1-19 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claim 19 is objected to because of the following informalities:  at line 3, “program” should be “a program”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn et al (US Patent Application Publication 2017/0351508 A1) in view of Fritsch et al. (US Patent Application Publication 2006/0236083 A1) and Matsuda et al. (US Patent Application Publication 2019/0129658 A1).
As to claim 1, Jahn teaches a control method of a device (e.g. target device D1) communicably connected to a control device (e.g. firmware management device FMU) by the control device (see e.g. [0056] - the firmware management tool FMT comprises a loading tool interface LTI for the implementation of different loading tools LT1, LT2, LT3 which provide different communication and transport mechanisms for the downloading of the data packets into the devices D1, D2, D3), the control method comprising: 
receiving a first instruction to rewrite firmware of the device (See e.g. [0062] - the firmware management tool FMT provides the possibility of automatically calling up and loading firmware updates for a device. Here, the automatic reception can occur via a "Subscribe" query to the software update client SUC, which looks on a software update server SUS for a data packet DP with the corresponding firmware updates. "Subscribe" here means that one registers oneself for a device and automatically receives new updates at the time of the next automated (regular, cyclic) query,
control of the device so as to be in a state in which the rewriting of the firmware is enabled (see e.g. [0083] - the data packet DP is loaded from the loading tool LT by means of the " Download" operation of the loading service LS into the device. Subsequently, via the "Send Command" operation, commands are sent to the device in order to set said device in a status or mode that enables the data transfer and the firmware installation, transfer of the firmware update file to the device, and rewrite of the firmware of the device to the firmware update file (See e.g. [0061] - The data packet(s) DP selected is/are then loaded by means of the firmware management tool FMT via the loading interface LI and a corresponding loading tool LT1, LT2 or LT3 into the target device D1, D2, D3, [0079] - Via the loading service LS, operations such as " Download," "Upload," "Send Command," as well as "Get Progress Info" are executed, for example, in order to load a data packet DP or data files from the loading tool LT into the device D1 . . . Dn.).
Jahn does not specifically teach wherein the first instruction includes a first uniform resource locator (URL) indicating a location of a first acquisition source of a first script for rewriting the firmware, acquiring, based on the first URL, the first script, and by executing the first script, executing acquisition of the firmware update file.

 In an analogous art of updating software, however, Fritsch teaches wherein a first instruction (e.g. notification message) includes a first uniform resource locator (URL) indicating a location of a first acquisition source of a first script for rewriting the firmware (See e.g. [0041] - , The AG 2 can then generate and send a notification message to each of the identified terminal devices. The notification message may, for example, contain the software ID and version number of the update, as well as a link (e.g. a URL) to the update script stored in a scripts portion 40 of application developer registry 38, acquiring, based on the first acquisition source information, the first script, (see Fig.4 and associated text, e.g. [0047] - When (or if) the user elects to install the update, or if the RE determines that there are no compatibility issues (i.e. the update ONLY adds new features), the RE can initiate installation of the update by opening the link (URL) contained in the update notification message, and thereby access and download the update script) and by executing the first script, executing acquisition of the firmware update file (See e.g. [0047]- Upon successful download of the update script from the scripts portion 40 of the application developer registry (AD-REG) 38, the RE can then launch the script, which then controls the downloading and installation of the update files from an update files portion 42 of the application developer registry 38).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn to incorporate/implement the limitations as taught by Fritsch in order to provide a more efficient method/system of controlling software updates for various devices.

Jain in view of Fritsch does not specifically teach wherein the first script includes a second URL indicating a location of a second acquisition source of a firmware update file, acquisition of the firmware update file based on the second URL, or transferring the firmware update file after receiving a response indicating a completion of a preparation.

In an analogous art of updating software, however, Matsuda teaches wherein a first script (e.g. FW update script) includes a second URL (e.g. URL of the new FW) indicating a location of a second acquisition source of a firmware update file (See e.g. [0040] - the printer 10 sends the URL of the new FW and a FW update script to the PC 50. This script has a format interpretable by the browser program 52 of the PC 50, and is a script for causing the PC 50 to execute receiving the new FW from the storage server 200 and sending the new FW to the printer 10, acquisition of the firmware update file based on the second URL (See e.g. [0040] - the PC 50 (Y5) receives the new FW from the storage server 200 according to this script), and transferring the firmware update file after receiving a response indicating a completion of a preparation (determining whether the new FW is stored in the storage server,  see Fig.3, s62 and associated text, [0058]- in S62, the CPU 32 determines whether or not the new FW is stored in the storage server 200. In S62 that is executed after S38 has been executed, the CPU 32 determines that the new FW is stored (YES to S62) in a case where the result information received from the PC 50 in S38 includes the URL of the new FW and proceeds to S64 and [0060] - the CPU 32 sends the top page data including the update information to the PC 50 through the target I/F).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn in view of Fritsch to incorporate/implement the limitations as taught by Matsuda in order to provide a more efficient method/system of updating software/firmware of a device.

As to claim 2, Jahn in view of Fritsch teaches the control method according to claim 1, the control method further comprising receiving a second instruction to readout data from the device, wherein the second instruction includes a third acquisition source of a second script for reading out the data from the device (see Jain: e.g. [0017] - the device-specific loading information can be provided together with the firmware-specific loading information in the data packet and loaded into the loading tool , [0020] - the data packet can also contain script files which contain information on an adaptation of the loading process to, for example, special properties or behavioral patterns of target devices, [0078] -  via communication commands such as "Get Device Information" or "Get Device Status," different types of static or dynamic device information are queried in the device, acquiring, the second script (see Jain: e.g. [0058] - at least one of the network interfaces NI1, NI2, NI3 is designed in order to detect, in accordance with the characteristic of the network N, devices D1, D2, D3 of the network N and acquire the device-specific loading information DI1, DI2, DI3 thereof. The detected devices D1, D2, D3 as well as the device-specific loading information DI1, DI2, DI3 thereof are stored as a device list DL or network topology NT in a database DLDB of the second data storage DR2; and by executing the second script, reading out the data from the device (see Jain: e.g. [0058] - at least one of the network interfaces NI1, NI2, NI3 is designed in order to detect, in accordance with the characteristic of the network N, devices D1, D2, D3 of the network N and acquire the device-specific loading information DI1, DI2, DI3 thereof. The detected devices D1, D2, D3 as well as the device-specific loading information DI1, DI2, DI3 thereof are stored as a device list DL or network topology NT in a database DLDB of the second data storage DR2 and [0059] - By means of the firmware management tool FMT, an analysis of the information contained in the databases DLDB, DPDB is carried out, wherein, on the basis of the device information DI1, DI2, DI3, which contains device ID information, current firmware version information, device type information, storage information and/or loading information, as well as the firmware-specific information FWI which contains information on which loading tool is to be used, a selection is made as to the device D1, D2, D3 in which the firmware FW1, FW2, FW3 is to be updated and the loading parameters and loading "Plug-in" with which this is to occur).

Jain in view of Fritsch does not specifically teach a third URL indicating a location of a third acquisition source of a second script or acquiring the second script based on the third URL.

In an analogous art of updating software, however, Matsuda teaches a third URL (e.g. URL of  the FW check script) indicating a location of a third acquisition source of a second script (See e.g. [0039] - the printer 10 sends a FW check script including the URL of the update managing server 100 to the PC 50. This script has a format interpretable by the browser program 52 of the PC 50, and is a script for causing the PC 50 to execute the FW check. and acquiring the second script based on the third URL (see e.g. [0039] -  Thus, (Y2) the PC 50 communicates with the update managing server 100 according to this script, and executes the FW check).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn in view of Fritsch to incorporate/implement the limitations as taught by Matsuda in order to provide a more efficient method/system of updating software/firmware of a device.

As to claim 3, Jahn also teaches wherein the data from the device includes data of another device connected to the device (See e.g. [0059] - By means of the firmware management tool FMT, an analysis of the information contained in the databases DLDB, DPDB is carried out, wherein, on the basis of the device information DI1, DI2, DI3, which contains device ID information, current firmware version information, device type information, storage information and/or loading information, as well as the firmware-specific information FWI which contains information on which loading tool is to be used, a selection is made as to the device D1, D2, D3 in which the firmware FW1, FW2, FW3 is to be updated and the loading parameters and loading "Plug-in" with which this is to occur).

As to claim 4, Fritsch further teaches wherein the first instruction is given using - 23 -P219-0440WOUSan SMS (short message) [or a PUSH notification.] (See e.g. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn to incorporate/implement the limitations as taught by Fritsch in order to provide a more efficient method/system of controlling software updates for various devices.

As to claim 5, Jahn in view of Fritsch teaches a predetermined firmware update file among a plurality of firmware update files that are available in the device (See Jain: e.g. [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB. This process can comprise both a manual and also an automatic (cyclic) checking or querying for new updates or updates that are not yet available--in accordance with the device list and [0062] - Suitable data packets DP can then be loaded and imported via the software update client SUC into the database DPDB of the firmware management tool FMT), but does not specifically teach wherein the second URL indicates the location of the second acquisition source of the firmware update file.  
In an analogous art of updating software, however, Matsuda teaches wherein a second URL (e.g. URL of the new FW) indicates a location of a second acquisition source of a firmware update file (See e.g. [0040] - the printer 10 sends the URL of the new FW and a FW update script to the PC 50. This script has a format interpretable by the browser program 52 of the PC 50, and is a script for causing the PC 50 to execute receiving the new FW from the storage server 200 and sending the new FW to the printer 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn in view of Fritsch to incorporate/implement the limitations as taught by Matsuda in order to provide a more efficient method/system of updating software/firmware of a device.

As to claim 6, Jahn also teaches wherein the control method further comprising executing communication with an external device via a communication unit communicably connected to the control device (See e.g. [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB.

As to claim 7, Jahn teaches a control device (e.g. firmware management device FMU) comprising: a processor (See e.g. [0052] - The firmware management system FMS2 comprises a firmware management device FMU such as a personal computer or a mobile hand-held device comprising a data processing unit such as microcontroller MC, in which a firmware management tool FMT is implemented,  a memory (see e.g. [0052] - The firmware management system FMS2 comprises a firmware management device FMU such as a personal computer or a mobile hand-held device comprising a data processing unit such as microcontroller MC, in which a firmware management tool FMT is implemented; the firmware management device must have a memory, as a personal computer and mobile device are known to include memory) and an interface unit communicably connected to a device (See e.g. [0056] - the firmware management tool FMT comprises a loading tool interface LTI for the implementation of different loading tools LT1, LT2, LT3 which provide different communication and transport mechanisms for the downloading of the data packets into the devices D1, D2, D3 , wherein the processor controls a rewriting of firmware of the device (see Fig.4 and associated text, e.g. [0052] - firmware management system FMS2 for updating firmware FW of devices D1, D2, D3) and the control of the rewriting of the firmware by the processor comprises:
receiving a first instruction to rewrite firmware of the device (See e.g. [0062] - the firmware management tool FMT provides the possibility of automatically calling up and loading firmware updates for a device. Here, the automatic reception can occur via a "Subscribe" query to the software update client SUC, which looks on a software update server SUS for a data packet DP with the corresponding firmware updates. "Subscribe" here means that one registers oneself for a device and automatically receives new updates at the time of the next automated (regular, cyclic) query,
controlling the device so as to be in a state in which the rewriting of the firmware is enabled (see e.g. [0083] - the data packet DP is loaded from the loading tool LT by means of the " Download" operation of the loading service LS into the device. Subsequently, via the "Send Command" operation, commands are sent to the device in order to set said device in a status or mode that enables the data transfer and the firmware installation, transferring the firmware update file to the device, and rewriting the firmware of the device to the firmware update file (See e.g. [0061] - The data packet(s) DP selected is/are then loaded by means of the firmware management tool FMT via the loading interface LI and a corresponding loading tool LT1, LT2 or LT3 into the target device D1, D2, D3, [0079] - Via the loading service LS, operations such as " Download," "Upload," "Send Command," as well as "Get Progress Info" are executed, for example, in order to load a data packet DP or data files from the loading tool LT into the device D1 . . . Dn.).

Jahn does not specifically teach wherein the first instruction includes a first uniform resource locator (URL) indicating a location of a first acquisition source of a first script for rewriting the firmware, acquiring, based on the first URL, the first script, and by executing the first script, executing acquisition of the firmware update file.

 In an analogous art of updating software, however, Fritsch teaches wherein a first instruction (e.g. notification message) includes a first uniform resource locator (URL) indicating a location of a first acquisition source of a first script for rewriting the firmware (See e.g. [0041] - , The AG 2 can then generate and send a notification message to each of the identified terminal devices. The notification message may, for example, contain the software ID and version number of the update, as well as a link (e.g. a URL) to the update script stored in a scripts portion 40 of application developer registry 38, acquiring, based on the first acquisition source information, the first script, (see Fig.4 and associated text, e.g. [0047] - When (or if) the user elects to install the update, or if the RE determines that there are no compatibility issues (i.e. the update ONLY adds new features), the RE can initiate installation of the update by opening the link (URL) contained in the update notification message, and thereby access and download the update script) and by executing the first script, executing acquisition of the firmware update file (See e.g. [0047]- Upon successful download of the update script from the scripts portion 40 of the application developer registry (AD-REG) 38, the RE can then launch the script, which then controls the downloading and installation of the update files from an update files portion 42 of the application developer registry 38).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn to incorporate/implement the limitations as taught by Fritsch in order to provide a more efficient method/system of controlling software updates for various devices.

Jain in view of Fritsch does not specifically teach wherein the first script includes a second URL indicating a location of a second acquisition source of a firmware update file, acquisition of the firmware update file based on the second URL, or transferring the firmware update file after receiving a response indicating a completion of a preparation.

In an analogous art of updating software, however, Matsuda teaches wherein a first script (e.g. FW update script) includes a second URL (e.g. URL of the new FW) indicating a location of a second acquisition source of a firmware update file (See e.g. [0040] - the printer 10 sends the URL of the new FW and a FW update script to the PC 50. This script has a format interpretable by the browser program 52 of the PC 50, and is a script for causing the PC 50 to execute receiving the new FW from the storage server 200 and sending the new FW to the printer 10, acquisition of the firmware update file based on the second URL (See e.g. [0040] - the PC 50 (Y5) receives the new FW from the storage server 200 according to this script), and transferring the firmware update file after receiving a response indicating a completion of a preparation (determining whether the new FW is stored in the storage server,  see Fig.3, s62 and associated text, [0058]- in S62, the CPU 32 determines whether or not the new FW is stored in the storage server 200. In S62 that is executed after S38 has been executed, the CPU 32 determines that the new FW is stored (YES to S62) in a case where the result information received from the PC 50 in S38 includes the URL of the new FW and proceeds to S64 and [0060] - the CPU 32 sends the top page data including the update information to the PC 50 through the target I/F).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn in view of Fritsch to incorporate/implement the limitations as taught by Matsuda in order to provide a more efficient method/system of updating software/firmware of a device.

As to claim 8, the limitation of claim 8 is substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.
As to claim 9, the limitation of claim 9 is substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.
As to claim 10, the limitation of claim 10 is substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 11, the limitation of claim 11 is substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitation of claim 12 is substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitation of claim 13 is substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 14, the limitation of claim 14 is substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitation of claim 15 is substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitation of claim 16 is substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitation of claim 17 is substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitation of claim 18 is substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.

As to claim 19, Jain in view of Fritsch teaches by executing the first script, notifying a designated destination of a report indicating a result of the rewriting of the firmware (see Fritsch: e.g. [0048] - Upon successful installation of the update, the RE then updates the "current" version number of the application stored in the terminal device registry, using the update version number received in the update notification message, and sends an update complete message to the AG 2. On receipt of the update complete message, the AG 2 updates the device profile with the new version number, to thereby indicate that the software update has been successfully installed on the terminal device 14b), but does not specifically teach in response to starting a main mode in which program is executed.
In an analogous art, however, Matsuda teaches starting a main mode in which a program is executed (See Fig.6, s132 and associated text, e.g. [0098] - In S132, the CPU 32 executes reboot of the printer 10. That is, the CPU 32 turns off the power of the printer 10 and turns it back on again. Due to this, the CPU 32 can suitably execute processes using the new FW).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn in view of Fritsch to incorporate/implement the limitations as taught by Matsuda in order to provide a more efficient method/system of updating software/firmware of a device.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194